

117 HR 3249 IH: Contents of Our Character Act of 2021
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3249IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Hice of Georgia (for himself, Mr. Norman, Ms. Herrell, Mr. Bishop of North Carolina, Mr. Gosar, Mr. Gibbs, Mr. Babin, Mr. Grothman, Mr. LaMalfa, Mr. Fallon, and Mr. Clyde) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo codify the policy of Executive Order 13950 (relating to combating race and sex stereotyping), and for other purposes.1.Short titleThis Act may be cited as the Contents of Our Character Act of 2021.2.Federal funding limitation(a)In generalNo Federal funds may be used by any Federal official or agency to adopt, fund, require, or promote any policy, activity or entity that promotes employee training or educational programs or activities that promote race or sex stereotyping or scapegoating.(b)Race or sex stereotyping or scapegoating definedFor the purposes of this Act, the term race or sex stereotyping or scapegoating consists of the following list of prohibited divisive concepts:(1)One race or sex is inherently superior to another race or sex.(2)The United States is fundamentally racist or sexist.(3)An individual, by virtue of his or her race or sex, is inherently racist, sexist, or oppressive, whether consciously or unconsciously.(4)An individual should be discriminated against or receive adverse treatment solely or partly because of his or her race or sex.(5)Members of one race or sex cannot and should not attempt to treat others without respect to race or sex.(6)An individual’s moral character is necessarily determined by his or her race or sex.(7)An individual, by virtue of his or her race or sex, bears responsibility for actions committed in the past by other members of the same race or sex.(8)Any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of his or her race or sex.(9)Meritocracy or traits such as a hard work ethic are racist or sexist, or were created by a particular race to oppress another.